Corrected Notice of Allowability

1.  The corrected Notice of allowability is issued to correct the dependency of claims 60 and 61 and add the word “cancer” after treating in claim 57 in the Examiner’s Amendment filed, 04/25/2022 and 05/09/2022. The rest of the Examiner’s Amendment, mailed 04/25/2022 and 05/09/2022 remains the same.

2.  Applicant's amendment, filed 02/15/2022, is acknowledged.
 

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Melissa M. Adams on May 10, 2022.



 
In the Claims:
 
5.   In claim 57, the word – cancer -- has been inserted after “The method of treating”.  

6.  In claim 60, the claim number “54” has been replace with – 55 --.

7.  In Claim 61, the claim number “56” has been replace with -- 57 --.

6.  Claims 1, 6, 12, 14, 47-61 are allowable. 



7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 10, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644